Citation Nr: 1452628	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability to include as secondary to service-connected residuals of ingrown toenails of the great toes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The low back disability, lumbosacral degenerative disc disease or strain, was not affirmatively shown to have been present during service; lumbosacral degenerative disc disease or strain is unrelated to an injury, disease, or event in service; and lumbosacral degenerative disc disease or strain is not caused by or made worse by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for a low back disability, lumbosacral degenerative disc disease or strain, on a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided pre-adjudication VCAA notice by letters dated in March 2008 and January 2009.  As for the timing and content of the VCAA notice, the document complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and private medical records.  



The Veteran was afforded VA examinations in August 2008 and March 2013.  As the examination reports are based on a review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Principles and Theories of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 


When there is an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that in April 1990 the Veteran complained of low back pain of four days' duration after moving equipment in the field.  The assessment was mechanical low back pain.  Except for tenderness over the paravertebral muscles, there was full range of motion and no radiating pain, numbness, tingling, or gross deformity.  The assessment was mechanical low back pain.  On separation examination in September 1991, the Veteran gave a history of recurrent back pain when twisting or moving wrong.  The spine was evaluated as normal.  A low back abnormality was not listed in the summary of defects or diagnoses.  

After service, on a VA general medical examination in January 1992 the Veteran's gait was normal.  There was no pain, swelling, or reduction of mobility of the feet and ankles.  It was noted that ingrown toenails of the great toes were healing without infection.  In a rating decision in September 1992, the RO granted service connection for residuals of removal of ingrown toenails of each great toe and assigned a noncompensable rating. 

On VA examination in April 1994, the Veteran gave a history of backache since 1985.  On examination, the spine was evaluated as normal and the tandem gait was normal.  





Private medical records from 1992 to 1995, statements of coworkers from 1995 and 1996, a log of symptoms from 1994 to 1996 kept by the Veteran, and reports of VA examinations in June 1995, in April 1996, April 1997, and in June 1999 contain no complaint, finding, history, treatment, or diagnosis of low back symptoms or abnormal ambulation.  

Private medical records in September 2002 include an impression of intermittent low back pain.  

VA records in September 2002, in September 2003, in April 2004, and in May 2005 show that the Veteran's gait was normal.  

Private medical records show that in April 2007 the Veteran had surgery, including fusion for herniated lumbar discs at L4-L5 and L5-S1.  History included intermittent low back pain for many years, which became more severe in November 2006 after horseback riding.  Later in a statement in January 2009, the Veteran clarified that the ride was a group ride at a slow pace with the riders in single file led by guides, and at no time did the horses change to a fast pace. 

In a statement in October 2007, the Veteran stated that low back pain began in basic training due to foot blisters and the physical training, and the pain was subsequently made worse as he had to shift the weight on his back when carrying heavy loads.  He stated that his toe problems also contribute to his back problems. 

In statements in November 2007, in July 2008, and in January 2009, a private doctor stated that the Veteran's back condition could certainly be related to injuries the Veteran sustained to his feet.  The doctor stated that it was possible that the Veteran's foot condition coupled with the physical demands of service could have resulted in the low back condition.  The doctor stated that if the Veteran's gait had changed, the altered gait could set off a degenerative condition.  




The doctor stated that it was difficult to say with certainty what the initiating factor for the Veteran's low back pain was, but carrying heavy packs and having toe problems could have contributed to the pain.  The private doctor noted that the Veteran's toe condition would have made normal gait difficult or painful.  The physician stated that it was likely as not that the Veteran's chronic low back pain was secondarily related to the ingrown toenails and aggravated beyond its natural progression.  

On VA examination in August 2008, history included the gradual onset over many years of back pain and fusion of the lumbosacral spine.  The VA examiner concluded that it was not likely that the Veteran's condition was related to his feet, but rather a natural occurring phenomenon.

In a statement, A.W., who worked with the Veteran for two and a half years, observed that the Veteran had difficulty with daily functions, like walking, standing, and sitting.  In a statement, the Veteran's mother indicated that she noticed that the Veteran's movements appeared tedious or awkward.  She stated that the Veteran's gait was different and it contributed to his back problems.  In a statement, the Veteran's father indicated that the Veteran had to adjust the way he walked to relieve the discomfort which was causing him back pain.  

In September 2009, the Veteran submitted a medical opinion from C.B., MD.  After a review of the Veteran's file, imagining reports, lay statements, other medical opinions and medical literature, Dr. C.B. stated that the Veteran's lumbar spine problems were due to his experiences or trauma during service or were secondary to the bilateral service-connected great toe disease, or to weight gain due to selective serotonin reuptake inhibitors.  Dr. C.B. explained that the Veteran had an abnormal gait for many years due to the service-connected disabilities of the toes and that abnormal forces across the spine, such as an abnormal gait, precipitate or accelerate the onset of degenerative changes. 




In December 2009, VA records show that the Veteran's gait was normal.  

In March 2013 on VA examination, the Veteran's gait was reported as normal.  The VA examiner expressed the opinion that the Veteran's lower back condition was less likely than not caused by, a result of, or related to the lower back condition that he complained of in service because he complained of pain for only four days and no additional visits were shown.  The VA examiner stated that the current lumbosacral spine disability was not related to and not the progression of the in-service complaint.  The VA examiner noted that the current condition was new and that it was not caused by or aggravated by the service-connected residuals of ingrown toenails because there was no causal relation between the two disorders.  

Analysis 

On the basis of the service treatment records alone, the Veteran complained of low back pain of four days' duration after moving equipment in the field.  The assessment was mechanical low back pain.  Except for tenderness over the paravertebral muscles, there was full range of motion and no radiating pain, numbness, tingling, or gross deformity.  The assessment was mechanical low back pain.  On separation examination in September 1991, the Veteran gave a history of recurrent back pain when twisting or moving wrong.  The spine was evaluated as normal.  A low back abnormality was not listed in the summary of defects or diagnoses, and the current low back disability, lumbosacral degenerative disc disease or strain, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As the Veteran had low back pain in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) are addressed.  Neither degenerative disc disease nor strain is a chronic disease under 38 C.F.R. § 3.309 subject to service connection by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b).

See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease).

Although the current low back disability was not affirmatively shown to be present in service and as chronicity and continuity of symptomatology do not apply, service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).

Lay Evidence on the Theories of Direct and Secondary Service Connection

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Neither degenerative disc disease nor strain is a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, and therefore such a disability is not a simple medical condition.

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law and the disability is not a simple medication condition under Jandreau, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service, the lay evidence is not competent evidence.



And the Veteran's statements are not admissible as evidence, that is, the lay statements are not to be considered as competent evidence favorable to the claim.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of degenerative disc disease or low back strain.

Also as the claimed disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence. 

To the extent the Veteran's statements and the statements of the lay witnesses are offered as proof of a causal relationship or nexus between the current low back disability, lumbosacral degenerative disc disease or strain, and the symptoms in service, or of a causal relationship or nexus between the current low back disability and the service-connected disability of the toes, the lay evidence is not competent evidence and cannot be considered as competent lay evidence favorable to claim. 
And no factual foundation has been established to show that the Veteran or lay witnesses are otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current disability and the symptoms in service or the service-connected disability of the toes. 

Since the lay opinions are not competent evidence, the lay evidence cannot be considered as evidence favorable to claim. 

Medical Evidence on the Theories of Direct and Secondary Service Connection

As the lay evidence is not competent evidence on the questions of either direct or secondary service connection, the Board looks to the medical evidence.  




Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159 

On the questions of direct and secondary service connection there is evidence in favor of and against the claim.  

In several statements, a private doctor stated that it was difficult to say with certainty what the initiating factor for the Veteran's low back pain was, but carrying heavy packs and having toe problems "could have" contributed to the pain.  As the statement of the private doctor is expressed in the term of "could have" it is too speculative to establish a causal relationship and the opinion has no probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative).  The Board therefore rejects the medical evidence as favorable to the claim on the material issues of fact, namely, a causal relationship or nexus between the current disability and the symptoms in service or to the service-connected disability of the toes. 

In the opinion of C.B., MD, the Veteran's lumbar spine problems were due to his experiences or trauma during service or were secondary to the bilateral service-connected great toe disease, or to weight gain due to selective serotonin reuptake inhibitors.  Dr. C.B. referred to the fact that the Veteran had entered service fit, that in service the Veteran suffered a low back injury with paravertebral muscle tenderness, and that the Veteran had longstanding symptoms of chronic pain.  

The record shows that on VA examination in April 1994 the Veteran gave a history of backache since 1985.  On examination, the spine was evaluated as normal.  






The record also shows that private medical records from 1992 to 1995, statements of coworkers from 1995 and 1996, a log of symptoms from 1994 to 1996 kept by the Veteran, and reports of VA examinations in June 1995, in April 1996, April 1997, and in June 1999 contain no complaint, finding, history, treatment, or diagnosis of low back symptoms.  Not until September 2002 was intermittent low back pain noted and in April 2007, history included intermittent low back pain for many years, which became more severe in November 2006, resulting in the spinal surgery.

The record does not support the conclusion that the Veteran has had chronic pain since service.  Although the Veteran gave a history of back pain since 1985, the record shows intermittent back pain since 2002 without evidence of symptoms as shown in the extensive medical records from 1992 to 1999.  For this reason, while the opinion has some probative value, the Board does not find the opinion persuasive on the question of whether lumbosacral degenerative disc disease or strain is directly related to an injury, disease, or event in service.

On the question of whether lumbosacral degenerative disc disease or strain is caused by or aggravated by the service-connected residuals of excision of ingrown toenails of the great toes, Dr. C.B. explained that the Veteran had an abnormal gait for many years due to the service-connected disabilities of the toes and that abnormal forces across the spine, such as an abnormal gait, precipitate or accelerate the onset of degenerative changes.  

While the opinion has some probative value, the Board finds the opinion is not supported by the facts as there is no evidence that the Veteran has had altered caused by the service-connected disability.  Rather the record since 1992 is replete with references to a normal gait.  As the factual predicate for the favorable medical opinion is not supported by the record, the Board does not find the opinion persuasive on the question of whether lumbosacral degenerative disc disease or strain is caused by or aggravated by the service-connected disability.





As for the opinion that the service-connected disability led to weight gain, because of the lack of exercised, resulting in low back problems, there is no evidence that the Veteran exercised or stopped exercising because of the disability.  For this reason, the Board does not find the opinion persuasive on the question of whether lumbosacral degenerative disc disease or strain was caused by or aggravated by the service-connected disability.

The remaining medical evidence is against the claim.  On VA examination in August 2008, history included the gradual onset over many years of back pain and fusion of the lumbosacral spine.  The VA examiner concluded that it was not likely that the Veteran's condition was related to the feet, but rather a natural occurring phenomenon.  In March 2013 on VA examination, the VA examiner expressed the opinion that the Veteran's lower back condition was less likely than not caused by, a result of, or related to the lower back condition that he complained of in service because he complained of pain for only four days and no additional visits were shown.  The VA examiner stated that the current lumbosacral spine disability was not related to and not the progression of the in service complaint.  The VA examiner also concluded that the current low back disability was not caused by or aggravated by the service-connected residuals of ingrown toenails because there was no causal relation between the two disorders.

The Board finds the opinions of the VA examiner's persuasive evidence, which opposes rather than supports the claim, because the opinions accurately reflect the evidence of record without resorting to speculation and account for the significant facts of case.







On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a low back disability,  lumbosacral degenerative disc disease or strain, to include as secondary to service-connected disability on the applicable theories of service connection, namely, direct and secondary service connection and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability, lumbosacral degenerative disc disease or strain, on a direct basis or secondary to service-connected is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


